UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-1103



BRYAN O’NEAL BENSON,

                                                Plaintiff - Appellant,

          versus


BRAD PLEASANTS,     Officer;     S.   A.   SEFTON,
Officer,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:06-cv-00058-F)


Submitted: June 15, 2007                        Decided:   June 20, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan O’Neal Benson, Appellant Pro Se. John A. Maxfield, COUNTY
ATTORNEY’S OFFICE FOR THE COUNTY OF WAKE, Raleigh, North Carolina;
Reid Russell, Julie Lynn Bell, PATTERSON, DILTHEY, CLAY, BRYSON &
ANDERSON, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bryan O’Neal Benson appeals the district court’s order

granting in part and denying in part Defendants’ motion for summary

judgment and dismissing Benson’s claims against the Defendants in

their official capacities in his 42 U.S.C. § 1983 (2000) action.*

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court. See Benson v. Pleasants, No. 5:06-cv-00058-F (E.D.N.C. Jan.

4, 2007).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




      *
      Although this appeal was interlocutory at the time Benson
filed the notice of appeal, we possess jurisdiction to consider the
merits because the district court has subsequently entered final
judgment disposing of the remaining claims. See In re Bryson, 406
F.3d 284 (4th Cir. 2005).

                                  - 2 -